Title: To James Madison from Francis Taliaferro, 10 February 1809
From: Taliaferro, Francis
To: Madison, James



Dear Sir
Epsom Spotsylvania Feby. 10th. 1809

The appointment of one of my Gd. Sons in the army of the United States I attribute to your Friendly aid for which you have my grateful acknowledgements and beg leave to trouble you at this time by introducing to your acquaintance Mr. Francis T. Helm Brother to the former.  They are both Sons of Mr. Wm. Helm of the state of New York.  He is very anxious to obtain a Midshipmans commission in the Navy of the United States.  Your Friendly assistance in advancing this young man will confer a lasting Obligation on an old acquaintance who tenders you the homage of his Perfect Esteem

Frs. Taliaferro

